DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/08/2022 have been fully considered but they are not persuasive. 
On page 3 of the applicant’s Remarks filed 3/08/2022, it is argued that the Office Action is “overbroad and inconsistent with precedent.” (second paragraph, page 3) Particularly, the applicant argues that the Office Action appears to state that “all fiber optic routing schemes are deemed obvious” (id.) and that as such, a prima facie case for obviousness has not been met by the Office.
The undersigned examiner respectfully submits that the applicant’s assessment of the Office Action is incorrect, and that a prima facie case for obviousness had been properly set forth in the Office Action for the following reasons.
Pursuant to Graham v. Deere, the Office Action dated 12/08/2021 determined the scope of the relevant prior art by discussing what is taught by the primary prior art US 2016/0209614 A1 to Case (page 3 of the Office Action dated 12/08/2021). Then, the Office Action ascertained the differences between the prior art and the claims at issue by discussing specific claim limitations that were missing from the prior art (page 4 of the Office Action). However, as stated in the Office Action, the claim limitations missing from the primary prior art to Case are NOT Opticonx (bottom of page 4- middle of page 5 of the Office Action). Further, the Office Action resolved the level of ordinary skill in the pertinent art by considering the objective evidence present. Optical fiber placement in connectors and adapters is a mature and established art. One of ordinary skill in the art would be motivated to implement the same fiber routing configuration as shown in Opticonx for the same reason the fibers are routed as they are in Opticonx—because the specific use-case of Opticonx requires it. This teaching is implicit in Opticonx. 
Based on the evidence, the Office Action concluded that the claim limitations that are not shown in the primary prior art reference to Case is obvious to one of ordinary skill in the art in view of Opticonx. For these reasons, the undersigned examiner respectfully submits that the prima facie case of obviousness had been established in the previous Office Action and the ground of claim rejection presented in the Office Action is maintained by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No US 2016/0209614 A1 to Case (hereinafter “Case”) in view of “Opticonx Introduces MTP Conversion Module Designed to Fully Utilize Your Fiber Network” (hereinafter “Opticonx”).
	Case discloses a module comprising a first, second, and third 16 fiber MPO (paragraph [0025] discloses the use of three 16 fiber MPOs), each MPO having 4 fiber receiving areas, each fiber receiving area having four fibers entering the fiber receiving area (such “receiving areas” are inherently present in any 16 fiber MPOs); a first, second, third, and fourth 12 fiber MPO (paragraph [0025] discloses the use of four 12 fiber MPOs), each MPO having 3 fiber receiving areas, each fiber reception area having four fibers entering the fiber receiving areas (such “receiving areas” are inherently present in any 12 fiber MPOs).
	Although paragraph [0025] explicitly discloses the use of these 16 fiber MPOs and 12 fiber MPOs for implementing transitions between 12 fiber base system and 16 fiber based systems, Case does not explicitly disclose the wiring details of the transition, as recited in claim 1 of the present application. Specifically, it does not explicitly disclose “fibers connecting the first, second, and fourth fiber receiving areas of the first 16 fiber MPO to the first, second, and third fiber receiving areas of the fourth 12 fiber MPO; and fibers connecting the third fiber receiving area of the first 16 fiber MPO the second fiber receiving area of the third 12 fiber MPO” as claimed.
	Similarly, Case does not explicitly disclose the specific wirings such as “fibers connecting the first and fourth fiber receiving area of the second 16 fiber MPO to the first and third fiber receiving areas of the third 12 fiber MPO and fibers connecting the second and third fiber receiving areas of the second 16 fiber MPO to the first and third fiber receiving areas of the second 12 fiber MPO” as claimed in claim 2; or “fibers connecting the first, third, and fourth fiber receiving areas of the third 16 fiber MPO to the first, second, and third fiber receiving areas of the first 12 fiber MPO and fibers connecting the second fiber receiving area of the third 16 fiber MPO to the second fiber receiving are of the second 12 fiber MPO” as claimed in claim 3 of the present application.
	On the other hand, various wiring arrangements for conversion between MPO connectors are known in the art. For example, Opticonx discloses a conversion module (photograph of the module on page 2) where the first 16-fiber MPO (top right marked with circled 1 and 2) has the first (red line, first from the right), second (blue line second from right) and fourth (blue line fourth from right) fiber receiving areas connected to the first, second and third fiber receiving areas of the fourth 12-fiber MPO connector (bottom right marked with circled 1). The same photograph also shows the third fiber receiving area (red line, third from the right) of the first 16-fiber MPO being connected to the second fiber receiving area of the third 12-fiber MPO (bottom row MPOs, second from right marked with circled 2).
	As such, specific fiber optic wiring for interconnecting mutli-fiber connectors is well known and fully within the scope of what is ordinarily known in the prior art, and specific interconnecting fiber wiring arrangements as recited in claims 1-3 would have been within the knowledge and know-how available to one of ordinary skill in the art. Fiber optic wiring arrangement as recited in claims 1-3 would have been advantageous and desirable in routing optical signals to desired output destinations depending on specific use-case and application requirement for optical communication deployments. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Case to have specific fiber wiring arrangements recited in claims 1-3 of the present application.
	
	Regarding claim 4, Case does not explicitly disclose the use of key-up to key-down adapters, in the manner claimed in the present application. On the other hand, key-up to key-down MPO adapters are well known and common in the fiber optic connector art. Such adapters are commonly and advantageously used in the art to allow interchanging of fiber connector orientation without the need for reconfiguring internal fiber arrangement of the connector. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing of the present application to modify the device of Case to have key-up to key-down MPO adapters in the manner claimed in the present application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874